Exhibit 10.56



FORM OF EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is entered into as of [ ] (the “Effective
Date”), by and between [ ] (the “Executive”) and The St. Joe Company, a Florida
corporation (the “Company”).
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the service and dedication of the Executive;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Executive hereby
agree as follows:
1.
Definitions

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by, or under direct or indirect common control with such Person. For
the purposes of this definition “control”, when used with respect to any
specified Person, shall mean the power to direct the management and policies of
such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled by” shall have the meanings correlative to the foregoing.
“Cause” means, when used with respect to the termination of the employment of
the Executive by the Company, termination due to
(a)    the Executive’s continued failure to substantially perform the
Executive’s employment duties (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) which are demonstrably
willful and deliberate on the Executive’s part and which are not remedied in a
reasonable period of time after receipt of notice from the Company;
(b)    the willful engaging by the Executive in illegal conduct or gross
misconduct which causes financial or reputational harm to the Company;
(c)    the conviction of a felony or a guilty or nolo contendere plea by the
Executive with respect thereto;
(d)    the material breach by the Executive of this Agreement or any of the
Company’s written policies;
(e)    the habitual abuse of narcotics or alcohol by the Executive;
(f)    engaging in fraud in connection with the business of the Company or
misappropriation of the Company’s funds or property; or






--------------------------------------------------------------------------------




(g)    the Executive’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or the Executive’s loss of any governmental or self-regulatory license
that is reasonably necessary for the Executive to perform his responsibilities
to the Company under this Agreement.
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” if done, or omitted to be done, by the
Executive in good faith or with reasonable belief that the Executive’s action or
omission was in the best interests of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Date of Termination” means the date of the Executive’s death, the Disability
Effective Date, or the date on which the termination of the Executive’s
employment by the Company for Cause or without Cause or by the Executive for
Good Reason or without Good Reason is effective, as the case may be.
“Disability” means that the Executive has been unable, for the period specified
in the Company’s disability plan for senior executives, but not less than a
period of 180 consecutive business days, to perform the Executive’s duties under
this Agreement, as a result of physical or mental illness or injury.
“Disability Effective Date” has the meaning given such term in Section 5.1.
“Employment Period” means the period commencing on a date to be mutually agreed
but no later than [ ] and ending on the first anniversary of such date;
provided, however, that commencing on the date that is six months after the date
hereof and on each annual anniversary of such date (such date and each annual
anniversary thereof is hereinafter referred to as the “Renewal Date”), the
Employment Period shall be automatically extended without any action required of
either party to this Agreement so as to terminate one year from such Renewal
Date, unless at least 30 days prior to the applicable Renewal Date, either party
gives written notice to the other that it wishes not to extend the Employment
Period (the “Non-Renewal Notice”) in which event the Employment Period will
expire one year from the date of the Non-Renewal Notice. The expiration of the
Employment Period resulting from the delivery of a Non-Renewal Notice will not
be deemed a termination of the Executive’s employment without Cause.
“Fiscal Period” shall mean either (i) a full calendar year or (ii) the period
from January 1 through the Date of Termination or other applicable measurement
date that is less than a calendar year.
“Good Reason” means the Executive’s termination of the Executive’s employment
for any one or more of the following reasons without the Executive’s express
written consent:
(a)    a significant diminution in the Executive’s position, authority,
comparable duties or responsibilities, excluding for these purposes: (i) an
isolated, insubstantial or

-2-



--------------------------------------------------------------------------------




inadvertent action not taken in bad faith that is remedied by the Company within
thirty (30) days after receipt of written notice thereof given by the Executive
as provided in Section 5.4 below, (ii) a change in the person to whom (but not
the position to which) the Executive reports, or (iii) the Executive ceasing to
be an executive officer subject to Section 16(b) of the Exchange Act;
(b)    a material failure by the Company to comply with any of the provisions of
Section 4 of this Agreement other than an isolated, insubstantial or inadvertent
failure not occurring in bad faith that is remedied by the Company within thirty
(30) days after receipt of notice thereof given by the Executive as provided in
Section 5.4 below;
(c)    the Company’s requiring the Executive to be based at any office or
location more than 50 miles from the location where the Executive was employed
on the Effective Date and in no event shall the Executive be required to travel
outside such location more often than 150 days in any calendar year;
(d)    any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or
(e)    any failure by the Company to comply with and satisfy Section 9.3 of this
Agreement.
Notwithstanding the foregoing, placing the Executive on a paid leave for up to
90 days, pending the determination of whether there is a basis to terminate the
Executive for Cause, shall not constitute a “Good Reason” event; provided,
further, that, if the Executive is subsequently terminated for Cause, then the
Executive shall repay any amounts paid by the Company to the Executive during
such paid leave period. If the Executive does not deliver to the Company a
Notice of Termination within 30 days after the Executive has knowledge that an
event constituting Good Reason has occurred, the event will no longer constitute
Good Reason. Furthermore, for the termination for Good Reason to be effective,
the Executive must resign within 60 days after the cure period ends if the
Company’s conduct constituting Good Reason is subject to cure but has not been
cured by the end of such period.
“Notice of Termination” shall mean a Notice of Termination for Cause under
Section 5.2, Notice of Termination without Good Reason under Section 5.3, or a
Notice of Termination for Good Reason under Section 5.4.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association
or joint venture.
2.
Term of Employment

Subject to the terms and provisions set forth in this Agreement, the Company
shall continue to employ the Executive, and the Executive agrees to remain in
the employ of the Company, for the Employment Period, unless either party
terminates the Executive’s employment pursuant to the terms of this Agreement.

-3-



--------------------------------------------------------------------------------




3.
Position and Duties

3.1    Positions and Duties. During the Employment Period, the Executive shall
be employed and shall serve as a senior corporate officer with the title of []
and with such duties and responsibilities as are customarily assigned to such
officer.
3.2    Best Efforts. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote substantially all his/her attention and time during normal business hours
to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive under this Agreement,
use the Executive’s reasonable best efforts to carry out such responsibilities
faithfully and efficiently. It shall not be considered a violation of the
foregoing for the Executive to (A) serve on up to two corporate, civic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions, and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an Executive of the Company
in accordance with this Agreement.
4.
Compensation and Other Benefits

The Executive’s compensation during the Employment Period shall be determined by
the Board upon recommendation of the committee of the Board having
responsibility for approving the compensation of senior executives, subject to
the provisions below:
4.1    Salary. During the Employment Period, the Executive shall receive an
annual salary (“Salary”) of $[ ]. The Salary shall be payable in accordance with
the Company’s regular payroll practices for its senior executives, as in effect
from time to time. During the Employment Period, the Executive’s Salary will be
reviewed at least annually by the Compensation Committee of the Board (the
“Committee”), and the Committee may, in its sole discretion, increase the
Salary. Any increase in the Salary shall not limit or reduce any other
obligation of the Company under this Agreement. The term “Salary” shall
thereafter refer to the Salary as so increased.
4.2    Incentive, Retirement, and Savings Plans. During the Employment Period,
the Executive shall participate in all incentive, pension, retirement,
supplemental retirement, savings, stock option, restricted stock and other stock
grant and equity compensation plans, as well as all other employee benefit plans
and programs, which are made available from time to time by the Company for the
benefit of similarly situated senior executives of the Company.
4.3    Welfare Benefit Plans. During the Employment Period, the Executive and
his/her spouse and other eligible dependents shall participate in, and be
covered by, all of the health and other welfare benefit plans, practices,
policies and programs that are made available from time to time by the Company
for the benefit of senior executives and/or other Executives of the Company
(collectively the “Welfare Benefit Plans”).

-4-



--------------------------------------------------------------------------------




4.4    Expense Reimbursement. During the Employment Period, the Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses,
including reasonable business travel expenses, incurred by the Executive in
performing the Executive’s duties and responsibilities under this Agreement in
accordance with the policies, programs, procedures and practices of the Company
as in effect at the time the expense was incurred, as the same may be changed
from time to time.
4.5    Vacation and Fringe Benefits. During the Employment Period, the Executive
shall be entitled to vacation days each Fiscal Period at such times which do not
materially interfere with the performance of the Executive’s duties and
responsibilities under this Agreement in accordance with the vacation policy of
the Company. In addition, during the Employment Period, the Executive shall be
eligible to benefit from such fringe benefits, in accordance with the policies,
programs, procedures and practices of the Company, as may be in effect and
provided from time to time to senior executives and/or other Executives of the
Company (collectively the “Vacation and Fringe Benefits”).
5.
Termination of Employment

5.1    Death or Disability. The Executive’s employment, and the Employment
Period, shall terminate automatically upon the Executive’s death. The Company
shall be entitled to terminate the Executive’s employment because of the
Executive’s Disability during the Employment Period. A termination of the
Executive’s employment by the Company for Disability shall be communicated to
the Executive by written notice, and shall be effective on the 30th day after
receipt of such notice by the Executive (“Disability Effective Date”) at which
time the Employment Period shall end, unless the Executive returns to full-time
performance of the Executive’s duties before the Disability Effective Date.
5.2    Termination by the Company. The Company may terminate the Executive’s
employment hereunder for Cause or without Cause at any time during the
Employment Period at which time the Employment Period shall end. The Company
shall give the Executive written notice of its intention to terminate the
Executive’s employment and the effective date of Executive’s termination of
employment, and for terminations for Cause the notice shall set forth in
reasonable detail the specific conduct of the Executive that it considers to
constitute Cause and the specific provisions of this Agreement on which it
relies (the “Notice of Termination for Cause”).
5.3    Termination by Executive. The Executive may terminate his/her employment
hereunder without the Company’s approval at any time during the Employment
Period without Good Reason upon not less than 60 nor more than 90 days advance
written notice to the Company stating the date on which the Employment Period
shall end (the “Notice of Termination without Good Reason”). A termination of
the Executive’s employment by the Executive without Good Reason shall be
effected by giving the Company written notice of the termination and setting
forth the date of such termination. Notwithstanding the foregoing, the Company
may elect to have any such termination become effective immediately or at such
other date, not later than the date specified in the Notice of Termination
without Good Reason, as the Company may determine; however, it will continue the
Executive’s Salary,

-5-



--------------------------------------------------------------------------------




Welfare Benefit Plans, and Vacation and Fringe Benefits through the date
specified by the Executive for his/her termination in the Notice of Termination
without Good Reason unless the Company terminates the Executive’s employment
pursuant to this Agreement prior to such date.
5.4    Termination by Executive for Good Reason. The Executive may terminate
his/her employment hereunder for Good Reason by giving the Company written
notice (“Notice of Termination for Good Reason”) of the termination, setting
forth in reasonable detail the specific conduct of the Company that constitutes
Good Reason and the specific provision(s) of this Agreement on which the
Executive relies. Except as otherwise set forth in this Agreement, the failure
by the Executive to set forth in the Notice of Termination for Good Reason any
fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing the Executive’s rights
hereunder.
6.
Obligations of the Company upon Termination of Employment

6.1    Termination upon Death or Disability. If an Executive’s employment is
terminated by death or the Company terminates the Executive’s employment for
Disability the Company shall:
(a)    pay to the Executive (or in the event of termination of employment by
reason of the Executive’s death, the Executive’s legal representative or the
Executive’s estate if no representative has been appointed) in a lump sum in
cash, within 30 days after the Date of Termination, any portion of the
Executive’s Salary through the Date of Termination that has not been paid; and
(b)    make available to the Executive (or the Executive’s eligible dependents)
any rights to continued health and welfare benefits provided by law (i.e.,
COBRA) or payable to the Executive under the terms of the Welfare Benefit Plans
in effect immediately prior to the Executive’s death or Disability.
6.2    Termination by the Executive other than for Good Reason. If the Executive
voluntarily terminates employment during the Employment Period, other than for
Good Reason, the Company shall pay to the Executive any portion of the
Executive’s Salary through the Date of Termination that has not been paid, plus
any other amounts due the Executive under this Agreement within 30 days and the
Executive shall have any rights to continued health and welfare benefits
provided by law (i.e., COBRA) or payable to the Executive under the terms of the
Welfare Benefit Plans in effect immediately prior to the Date of Termination.
6.3    Termination by the Company for Cause. If the Executive’s employment is
terminated by the Company for Cause during the Employment Period, the Company
shall pay to the Executive any portion of the Executive’s Salary through the
Date of Termination that has not been paid, plus any other amounts due the
Executive under this Agreement within 30 days and the Executive shall have any
rights to continued health and welfare benefits provided by

-6-



--------------------------------------------------------------------------------




law (i.e., COBRA) or payable to the Executive under the terms of such plans and
programs as in effect immediately prior to the Notice of Termination.
6.4    Termination by the Company other than for Cause or Due to Death or
Disability or by the Executive for Good Reason. If the Executive’s employment is
terminated (i) by the Company other than for Cause or due to death or Disability
or (ii) by the Executive for Good Reason, in either case during the Employment
Period, the Company shall:
(a)    pay to the Executive, ratably over the 12 month period (with payments
being made at the beginning of each such month) after the Date of Termination,
an amount equal to 1 times the Executive’s Salary subject to Section 10.2 below;
and
(b)    pay to the Executive a monthly amount equal to the employer portion of
the applicable COBRA premium for the level of coverage that the Executive has as
of the Date of Termination under the Company’s group health plan as in effect
from time to time, which shall be paid in advance on the first payroll date of
each month, for 18 months, commencing with the month immediately following the
Date of Termination; provided, that if the Company’s making payment under this
Section 6.4(b) would violate the nondiscrimination rules applicable to
non-grandfathered plans, or result in the imposition of penalties under the
Patient Protection and Affordable Care Act of 2010 (the “PPACA”) and related
regulations and guidance promulgated thereunder, the parties agree to reform
this provision in such manner as is necessary to comply with the PPACA.
6.5    Return of Payments. Anything in this Agreement to the contrary
notwithstanding, all payments and benefits to Executive under this Section 6 are
conditional upon Executive’s compliance with Sections 8.1, 8.5, 8.6 and 8.7 (the
“Restrictions”). Until such Restrictions are completely satisfied, the Executive
shall be a constructive trustee of such payments and benefits and shall return
them to the Company promptly if he/she violates any aspect of such Restrictions.
7.
Effect of Termination

The provisions of this Section 7 shall apply in the event of termination of the
Executive’s employment, pursuant to Section 5 or otherwise.
7.1    Payment in Full. Payment by the Company to Executive of any Salary and
other specified amounts or benefits which are due the Executive (or, as the case
may be, the Executive’s designated beneficiary, estate, surviving spouse or
dependents) under the applicable termination provision of Sections 6.1, 6.2, 6.3
or 6.4 shall constitute the entire obligation of the Company to the Executive
under this Agreement, except that nothing in this Section 7.1 is intended or
shall be construed to affect the rights and obligations of the Company (or its
Affiliates), on the one hand, and the Executive, on the other, with respect to
any option plans, option agreements, restricted stock grants, awards or
agreements, subscription agreements, stockholders agreements, employee benefit
plans or other equity arrangements or agreements to the extent said rights or
obligations survive termination of employment under the provisions of documents
relating thereto. The Executive shall only be

-7-



--------------------------------------------------------------------------------




eligible to receive the benefits of Sections 6.1, 6.2, 6.3 or 6.4 of this
Agreement and shall not be entitled to receive benefits under more than one such
section.
7.2    Release. The Company’s obligation to provide payment and/or benefits set
forth herein shall be conditioned upon the Executive’s (or the Executive’s
executor or legal representative) execution of a Separation and Release
Agreement substantially in the form attached hereto as Exhibit A.
7.3    Termination of Benefits. Except as set forth above and for any right of
continuation of health coverage at the Executive’s cost to the extent provided
by Sections 601 through 608 of ERISA, all of the Executive’s rights to any
benefits under the Welfare Benefit Plans shall terminate pursuant to the terms
of the applicable benefit plans based on the Date of Termination.
7.4    Return of Property. Within a reasonable time after the date of
termination of employment, the Executive shall return to the Company all of the
Company’s property of which he/she is in possession, including, without
limitation, any material and documentation that constitutes Confidential
Information, credit cards, computers, and keys.
8.
Executive’s Commitment to the Company

8.1    Confidentiality. The Executive shall not, as of the Effective Date
through the Employment Period or for two years after the Employment Period (and
for an indefinite period for Confidential Information composed of trade secrets
of the Company), disclose any Confidential Information to any Person for any
reason or purpose whatsoever, other than in connection with the performance of
the Executive’s duties under this Agreement. The term “Confidential Information”
shall mean all confidential information of or relating to the Company and any of
its Affiliates, including without limitation, financial information and data,
business plans and information regarding prospects and opportunities, but does
not include any information that is or becomes public knowledge by means other
than the Executive’s breach or nonobservance of the Executive’s obligations
described in this Section 8.1. Notwithstanding the foregoing, the Executive may
disclose such Confidential Information as he/she may be legally required to do
so on the advice of counsel in connection with any legal or regulatory
proceeding; provided, however, that the Executive shall provide the Company with
prior written notice of any such required or potentially required disclosure and
shall cooperate with the Company and use their best efforts under such
circumstances to obtain appropriate confidential treatment of any such
Confidential Information that may be so required to be disclosed in connection
with any such legal or regulatory proceeding.
8.2    Litigation. The Executive agrees to cooperate fully with the Company, or
its assignee, and counsel for the Company, or its assignee, in any and all
matters involving litigation, administrative proceedings, arbitration or
governmental investigations. The Executive’s cooperation shall include being
reasonably available for, without limitation, interviews, depositions, and trial
testimony. To the extent that the Executive’s cooperation involves travel, the
Company or its assignee will reimburse the Executive for reasonable travel
expenses. To the extent that the Executive’s cooperation requires him/her to
incur out-of-

-8-



--------------------------------------------------------------------------------




pocket expenses, including without limitation reasonable attorney’s fees, the
Company or its assignee will reimburse such expenses, provided they are
reasonable and supported by reasonable documentation. The Executive will make
available, at the expense of the Company or its assignee, copies of all
documents and files requested by the Company in connection with this duty of
cooperation, excluding only those documents and files which are subject to any
attorney-client privilege, work product doctrine, or other legal protection from
disclosure that is held solely by the Executive in his/her individual capacity,
as opposed to any privilege or legal protection from disclosure held by the
Company.
8.3    Compliance with Securities Laws. The Executive agrees not to directly or
indirectly buy or sell the Company stock or other securities as long as he/she
possesses “material non-public information” as that term is defined by
interpretations of the Exchange Act and the rules and regulations thereunder.
Without limiting the generality of the foregoing, the Executive further agrees
to abide by the Company’s Insider Trading policy as in effect during the
Employment Period until two business days after the public release of the
financial results for the fiscal quarter ending after the Executive’s Date of
Termination.
8.4    Position as Officer and Director. Upon the Executive’s termination of
employment the Executive shall promptly resign from (i) office as an
Officer/Director from the Company and all Affiliates or any other entity to
which the Company appoints the Executive to serve as a director, (ii) any
administrative roles in any agreements sponsored by the Company and its
Affiliates, and (iii) all fiduciary positions (including as trustee) held by the
Executive with respect to any pension plans or trusts established by any such
entities in clause (i) above. Further, the Executive will execute all
instruments and documents requested by the Company to effectuate this.
8.5    Non Compete. The Executive agrees not to directly or indirectly compete
with the business of the Company and its successors and assigns during the
Employment Period and for a period of one year following the Executive’s
termination of employment. The term “not compete” as used herein shall mean that
the Executive shall not own, manage, operate, consult or be an Executive in any
business or legal entity that is in the commercial, hotel and/or residential
real estate development business that competes with the Company or any of its
Affiliates anywhere in Florida. Notwithstanding the foregoing the Executive may
own up to 5% of any stock or security that is publicly traded on any national
securities exchange or other market system. “Competes” shall be defined as
engaging in commercial, hotel and/or residential real estate development
projects where total annual development costs for all such projects in Florida
meet or exceed $50,000,000. The Company and Executive acknowledge the
reasonableness of this covenant not to compete and the reasonableness of the
geographic area and duration of time which are a part of said covenant. This
covenant not to compete is contemplated to protect the Company’s legitimate
business interests.
8.6    Non-Solicitation. The Executive agrees for a period of one year from the
Executive’s Termination Date that the Executive will not without the prior
written approval of the Company directly or indirectly: (i) solicit for hire any
employees of the Company or any Affiliate, or (ii) induce any employee of the
Company or any Affiliate to terminate their

-9-



--------------------------------------------------------------------------------




relationship with the Company or Affiliate. The foregoing will not apply to
individuals hired as a result of the use of an independent employment agency (so
long as the agency was not directed to solicit a particular individual) or as a
result of the use of a general solicitation not specifically directed to Company
or its Affiliate’s employees.
8.7    Non-Disparagement. The Executive agrees that the Executive will not make
any negative or disparaging comments about the Company unless required by legal
process to do so.
8.8    Injunctive Relief. The Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of this Section
8. The Executive agrees that the Company shall be entitled to equitable and/or
injunctive relief to prevent any breach or threatened breach of this Section 8,
and to specific performance of each of the terms of this Section 8 in addition
to any other legal or equitable remedies that the Company may have, including
those set forth in Section 6.5. The Executive further agrees that he/she shall
not, in any equity proceeding relating to the enforcement of the terms of this
Section 8, raise the defense that the Company has an adequate remedy at law.
8.9    Special Severability. The terms and provisions of this Section 8 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, and neither the validity
nor the enforceability of any other provision of this Agreement shall thereby be
affected.
9.
Successors

9.1    The Executive. This Agreement is personal to the Executive and, without
the prior written consent of the Company, shall not be assignable by the
Executive, other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
heirs, beneficiaries and/or legal representatives.
9.2    The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.
9.3    Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place and the Executive will consent to such successor’s assumption.
As used in this Agreement, “Company” shall mean the Company as previously
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.
10.
Section 280G and Section 409A.

10.1    280G Valley Cut Back.

-10-



--------------------------------------------------------------------------------




(a)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that (i) any payment, award, benefit or distribution (or
any acceleration of any payment, award, benefit or distribution) by the Company
(or any of its affiliated entities) to or for the benefit of Executive (whether
pursuant to the terms of this Agreement or otherwise) (the “Payments”) would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), and (ii) the reduction of the amounts payable to Executive under this
Agreement to the maximum amount that could be paid to Executive without giving
rise to the Excise Tax (the “Safe Harbor Cap”) would provide the Executive with
a greater after tax amount than if such amounts were not reduced, then the
amounts payable to Executive under this Agreement shall be reduced (but not
below zero) to the Safe Harbor Cap. If a reduction in the Payments is necessary
so that the Payments equal the Safe Harbor Cap and none of the Payments
constitutes a “deferral of compensation” within the meaning of and subject to
Section 409A (“Nonqualified Deferred Compensation”), then the reduction shall
occur in the manner the Executive elects in writing prior to the date of
payment. If any Payment constitutes Nonqualified Deferred Compensation or if the
Executive fails to elect an order, then the Payments to be reduced will be
determined by the Company in a manner which has the least economic cost to the
Executive and, to the extent the economic cost is equivalent, will be reduced in
the inverse order of when payment would have been made to the Executive, until
the reduction is achieved and in a manner so as to avoid the imposition of
additional taxes under Section 409A. For purposes of reducing the Payments to
the Safe Harbor Cap, only amounts payable under this Agreement (and no other
Payments) shall be reduced. If the reduction of the amounts payable hereunder
would not result in a greater after tax result to Executive, no amounts payable
under this Agreement shall be reduced pursuant to this provision.
(b)    All determinations required to be made under this Section 10.1 shall be
made by the public accounting firm retained by the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within fifteen (15) business days of the receipt of notice
from the Company or the Executive that there has been a Payment, or such earlier
time as is requested by the Company. All fees, costs and expenses (including,
but not limited to, the costs of retaining experts) of the Accounting Firm shall
be borne by the Company. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall furnish a written opinion to such effect. In
the event the Accounting Firm determines that the Payments shall be reduced to
the Safe Harbor Cap, it shall furnish a written opinion to such effect. The
determination by the Accounting Firm shall be binding upon the Company and the
Executive (except as provided in paragraph (c) below).
(c)    If it is established pursuant to a final determination of a court or the
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, Executive by the Company, which are in excess of the limitations
provided in this Section 10.1 (hereinafter referred to as an “Excess Payment”),
such Excess Payment shall be deemed for all purposes to be a loan to the
Executive made on the date the Executive received the Excess Payment and the
Executive shall repay the Excess Payment to the Company on demand, together with
interest on the

-11-



--------------------------------------------------------------------------------




Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of the Executive’s receipt of such Excess Payment until
the date of such repayment. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the determination, it is possible that
Payments which will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made under this
Section 10.1. In the event that it is determined (i) by the Accounting Firm, the
Company (which shall include the position taken by the Company, or together with
its consolidated group, on its federal income tax return) or the IRS or (ii)
pursuant to a determination by a court, that an Underpayment has occurred, the
Company shall pay an amount equal to such Underpayment to the Executive within
ten (10) days of such determination together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive until the date of payment. The Executive shall cooperate, to the
extent his or her expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the IRS
in connection with the Excise Tax or the determination of the Excess Payment.
10.2    Code Section 409A.
(a)    This Agreement and the amounts payable hereunder are intended to qualify
for an exemption from, or alternatively to comply with the requirements of,
Section 409A of the Code, and shall be interpreted in accordance with such
intent. Notwithstanding the foregoing, to the extent any amount payable
hereunder is subject to taxes, penalties or interest under Section 409A of the
Code, the Executive shall be solely liable for the payment of any such taxes,
penalties or interest.
(b)    The payment of each amount payable under the Agreement shall be deemed a
separate “payment” for purposes of Section 409A of the Code.
(c)    With respect to any amount payable hereunder that is subject to Section
409A of the Code, the following provisions shall apply:
(i)    For any such amount that is payable on the Executive’s termination of
employment, references to the Executive’s termination of employment, Date of
Termination and other similar terms shall mean the Executive’s “separation from
service” (or the date thereof) as defined in Section 1.409A-1(h) of the U.S.
Treasury Regulations, as amended, applying the default terms thereof;
(ii)    For any such amount that is payable on account of the Executive’s
termination of employment occurring at a time when the Executive is a “specified
employee” (as defined in Section 409A(a)(2)(B)(i) of the Code), if the payment
of such amount would otherwise occur within the first six months following the
Executive’s Date of Termination, then the payment of such amount shall be
delayed without interest until, and paid in a lump sum together with all other
such delayed amounts on, the earlier of (x) the date which is six months and one
day following the Executive’s Date of Termination and (y) the date of the
Executive’s death. The determination of whether the Executive is a “specified

-12-



--------------------------------------------------------------------------------




employee” within the meaning of Section 409A of the Code as of his Date of
Termination shall be determined by the Company under procedures adopted by the
Company; and
(iii)    For any such amount that is a reimbursement of expenses incurred or an
in-kind benefit (within the meaning of Section 409A of the Code), the
reimbursement or the in-kind benefit shall be made or provided in accordance
with the requirements of Section 409A of the Code.
11.
Full Settlement; Mitigation

The Company’s obligation to make the payments provided for in, and otherwise to
perform its obligations under, this Agreement shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action that
the Company may have against the Executive or others other than a claim, right
or action for fraud after the individual is judicially determined to have
committed such action. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced, regardless of whether the Executive obtains other
employment.
12.
Indemnification

The Company shall pay or indemnify the Executive to the full extent permitted by
law and the by-laws of the Company for all expenses, costs, liabilities and
legal fees which the Executive may incur in the discharge of the Executive’s
duties hereunder.
13.
Miscellaneous

13.1    Applicable Law. This Agreement shall, to the extent not superseded by
federal law, be governed by and construed in accordance with the laws of the
State of Florida, without regard to principles of conflict of laws.
13.2    Amendments/Waiver. This Agreement may not be amended, waived, or
modified otherwise than by a written agreement executed by the parties to this
Agreement or their respective successors and legal representatives. No waiver by
any party to this Agreement of any breach of any term, provision or condition of
this Agreement by the other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same time, or any prior or subsequent
time.
13.3    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when received by hand-delivery to the other
party, by overnight courier, or by registered or certified mail, return receipt
requested, postage prepaid, addressed, addressed as follows:
If to the Executive:

-13-



--------------------------------------------------------------------------------




[Name]
[Address]




If to the Company:
The Compensation Committee of the Board of Directors of The St. Joe Company
c/o The St. Joe Company
[Address]
or to such other addresses as either party furnishes to the other in writing in
accordance with this Section 13.3. Notices and communications shall be effective
when actually received by the addressee.
13.4    Withholding. The Company may withhold from any amounts payable under
this Agreement such taxes as shall be required to be withheld pursuant to any
applicable law or regulation.
13.5    Strict Compliance. The Executive’s or Company’s failure to insist upon
strict compliance with any provisions of, or to assert, any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.
13.6    Enforceability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
13.7    Captions; Counterparts. The captions of this Agreement are for
convenience of reference only, are not part of the terms of this Agreement and
shall have no force or effect in the application or interpretation thereof. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and said counterparts shall constitute but one and the same
instrument.
13.8    Entire Agreement. This Agreement contains the entire agreement between
the parties to this Agreement concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.
Specifically this Agreement replaces and supersedes in its entirety any prior
employment and/or severance agreement between the Company and the Executive.

-14-



--------------------------------------------------------------------------------




13.9    Survivorship. The obligations of the Company and the Executive under
Sections 6, 7, 8, 9, 10, 11, 12 and 13 shall survive the expiration or
termination for any reason of this Agreement.
13.10    Assignment. The rights and benefits of the Executive under this
Agreement may not be anticipated, assigned, alienated or subject to the
attachment, garnishment, levy, execution or other legal or equitable process
except as required by law. Any attempt by the Executive to anticipate, alienate,
assign, sell, transfer, pledge, encumber or charge the same shall be void.
13.11    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company or any of its Affiliates and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any other agreements with the Company or any of its Affiliates.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of the Company or any of
its Affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program except as explicitly
modified by this Agreement.
13.12    Arbitration. The Executive and the Company both agree to submit any
disputes under this Agreement to binding arbitration with a mutually agreeable
arbitrator and to make their best efforts to settle any disputes within 90 days.
In the event this does not occur and the Executive has cooperated in the
arbitration process the Company agrees to pay, to the full extent permitted by
law, all legal fees and expenses which the Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to
Section 10 of this Agreement), plus in each case interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code.
13.13    Determination of Actual Payment Date. Whenever the Agreement provides
for a payment to the Executive hereunder within a specified number of days (such
as “within 30 days”) the actual date of payment within such period shall be
determined by the Company in its sole discretion.













-15-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has hereunto set their hand and, pursuant to
the authorization of its Board, the Company has caused this Agreement to be
executed in its name and on its behalf by a duly authorized officer, as of the
date set forth above.
THE ST. JOE COMPANY    EXECUTIVE




By:__________________________    ________________________
Name:     Name:
Title:     



















-16-



--------------------------------------------------------------------------------




GENERAL RELEASE
1.    General Release.
In consideration of the payments and benefits to be made under the Employment
Agreement (the “Agreement”) dated as of [ ] between The St. Joe Company (the
“Company”) and [ ] (the “Executive”), with the intention of binding the
Executive and the Executive’s heirs, executors, administrators and assigns, does
hereby release, remise, acquit and forever discharge the Company and each of its
subsidiaries and affiliates (the “Company Affiliated Group”), their present and
former officers, directors, executives, agents, attorneys, employees and
employee benefits plans (and the fiduciaries thereof), and the successors,
predecessors and assigns of each of the foregoing (collectively, the “Company
Released Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected which the Executive, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
against any of the Company Released Parties in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
the Executive’s service to any member of the Company Affiliated Group (or the
predecessors thereof) in any capacity, or the termination of such service in any
such capacity, (ii) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (iii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, and (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices), any and all claims based on the
Executive Retirement Income Security Act of 1974 (“ERISA”), any and all claims
arising under the civil rights laws of any federal, state or local jurisdiction,
including, without limitation, Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Americans with Disabilities Act (“ADA”), Sections 503 and 504 of the
Rehabilitation Act, the Family and Medical Leave Act, the Age Discrimination in
Employment Act (“ADEA”), the Florida Law Against Discrimination and any and all
claims under any whistleblower laws or whistleblower provisions of other laws
excepting only:
(a)    rights of the Executive under this General Release and the Agreement;
(b)    rights of the Executive relating to equity awards held by the Executive
as of his or her Date of Termination (as defined in the Agreement);
(c)    the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law;
(d)    rights to indemnification the Executive may have
(i)    under applicable corporate law,

-17-



--------------------------------------------------------------------------------




(ii)    under the by-laws or certificate of incorporation of any Company
Released Party, or
(iii)    as an insured under any director’s and officer’s liability insurance
policy now or previously in force;
(e)    claims (i) for benefits under any health, disability, retirement,
deferred compensation, life insurance or other similar employee benefit plan or
arrangement of the Company Affiliated Group and (ii) for earned but unused
vacation pay through the Date of Termination in accordance with applicable
Company policy; and
(f)    claims for the reimbursement of unreimbursed business expenses incurred
prior to the Date of Termination pursuant to applicable Company policy.
2.    No Admissions. The Executive acknowledges and agrees that this General
Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.
3.    Application to all Forms of Relief. This General Release applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages for pain
or suffering, costs and attorney’s fees and expenses.
4.    Specific Waiver. The Executive specifically acknowledges that his or her
acceptance of the terms of this General Release is, among other things, a
specific waiver of his or her rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind; provided, however, that nothing herein shall be
deemed, nor does anything herein purport, to be a waiver of any right or claim
or cause of action which by law the Executive is not permitted to waive.
5.    No Complaints or Other Claims. The Executive acknowledges and agrees that
he or she has not, with respect to any transaction or state of facts existing
prior to the date hereof, filed any complaints, charges or lawsuits against any
Company Released Party with any governmental agency, court or tribunal.
6.    Conditions of General Release.
(a)    Terms and Conditions. From and after the Date of Termination, the
Executive shall abide by all the terms and conditions of this General Release
and the terms and conditions set forth in the Agreement which is incorporated
herein by reference and the restrictive covenants set forth in Section 8 of the
Agreement which are incorporated by reference.
(b)    Cooperation. Following the Termination Date, the Executive shall
reasonably cooperate with the Company upon reasonable request of the Board and
be reasonably

-18-



--------------------------------------------------------------------------------




available to the Company with respect to matters arising out of the Executive’s
services to the Company Affiliated Group.
(c)    No Representation. The Executive acknowledges that, other than as set
forth in this General Release and the Agreement, (i) no promises have been made
to him or her and (ii) in signing this General Release the Executive is not
relying upon any statement or representation made by or on behalf of any Company
Released Party and each or any of them concerning the merits of any claims or
the nature, amount, extent or duration of any damages relating to any claims or
the amount of any money, benefits, or compensation due the Executive or claimed
by the Executive, or concerning the General Release or concerning any other
thing or matter.
(d)    Injunctive Relief. In the event of a breach or threatened breach by the
Executive of this Section 6, the Executive agrees that the Company shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, the Executive acknowledging that damages
would be inadequate or insufficient.
7.    Voluntariness. The Executive agrees that he or she is relying solely upon
his or her own judgment; that the Executive is over years of age and is legally
competent to sign this General Release; that the Executive is signing this
General Release of his or her own free will; that the Executive has read and
understood the General Release before signing it; and that the Executive is
signing this General Release in exchange for consideration that he or she
believes is satisfactory and adequate.
8.    Legal Counsel. The Executive acknowledges that he or she has been informed
of the right to consult with legal counsel and has been encouraged to do so.
9.    Complete Agreement/Severability. This General Release together with the
Agreement constitutes the complete and final agreement between the parties and
supersedes and replaces all prior or contemporaneous agreements, negotiations,
or discussions relating to the subject matter of this General Release. All
provisions and portions of this General Release are severable. If any provision
or portion of this General Release or the application of any provision or
portion of the General Release shall be determined to be invalid or
unenforceable to any extent or for any reason, all other provisions and portions
of this General Release shall remain in full force and shall continue to be
enforceable to the fullest and greatest extent permitted by law.
10.    Acceptance. The Executive acknowledges that he or she has been given a
period of 21 days within which to consider this General Release, unless
applicable law requires a longer period, in which case the Executive shall be
advised of such longer period and such longer period shall apply. The Executive
may accept this General Release at any time within this period of time by
signing the General Release and returning it to the Company.
11.    Revocability. This General Release shall not become effective or
enforceable until seven calendar days after the Executive signs it. The
Executive may revoke his or her

-19-



--------------------------------------------------------------------------------




acceptance of this General Release at any time within that seven calendar day
period by sending written notice to the Company. Such notice must be received by
the Company within the seven calendar day period in order to be effective and,
if so received, would void this General Release for all purposes.
12.    Governing Law. Except for issues or matters as to which federal law is
applicable, this General Release shall be governed by and construed and enforced
in accordance with the laws of the State of Florida without giving effect to the
conflicts of law principles thereof.
Please indicate your acceptance of this General Release by signing and dating
this release and returning it to the Company. A duplicate of this release is
enclosed for your records.
The St. Joe Company


By: __________________________
Name:
Title:    


ACCEPTED AND AGREED:


__________________________
Name:



-20-

